Citation Nr: 1513597	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  12-25 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2002) for blindness of the right eye, claimed to be the result of treatment performed at the Department of Veterans Affairs Medical Center in Salt Lake City, Utah.  


REPRESENTATION

Veteran represented by:	Blinded Veterans Association


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister, V.M.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from July 1955 to September 1956.

This matter came to the Board of Veterans' Appeals (Board) from a January 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in August 2014.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In August 2014, this matter was remanded to obtain a VA opinion to assess whether under 38 U.S.C.A. § 1151 the Veteran's blindness of the right eye was proximately due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical treatment to the Veteran in April 2009, as well as whether the result was an event not reasonably foreseeable.

In September 2014, a VA ophthalmologist reviewed the Virtual folder to profer an opinion.  The examiner noted review of CPRS, VBMS, and VVA electronic records, and all entries in VBMS and VVA were reviewed and all eye and low vision rehabilitation notes in CPRS were reviewed.  The examiner noted, however, that the actual operation permits, the actual operation reports, and the actual post-operative examination notes were not found.  Instead, the examiner relied on an April 2010 summary letter prepared by Dr. Grey, and also relied on findings contained within the January 2011 rating decision.  The Board finds problematic that the VA examiner attempted to rely on findings contained in a VA decision that denied the Veteran benefits and which was prepared by a non-medical professional.  

It appears that subsequent to the August 2014 Board Remand, the paper claims folder was scanned into the VBMS system.  In doing so, the voluminous medical evidence was not properly identified and tabbed to allow for appropriate review by the VA examiner.  The Board has thus reviewed the entirety of the Virtual folder and has specifically identified the pre-operative, operative, and post-operative VA and private records pertaining to the April 2009 surgery.  The treatment records in VBMS have been identified with a 'heart' bookmark.  The records in VBMS and Virtual VA must be reviewed by the examiner.  

The Board also notes that in formulating the opinion, the examiner stated that the Veteran's blindness in his right eye does not appear to be caused by carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of the VA facilities in Salt Lake, Grand Junction, or in Denver.  (emphasis added)  Such opinion, however, does not address the question at hand using the correct standard - at least as likely as not or a 50 percent probability or greater.  

Thus, for the reasons above, remand is necessary for the examiner to review the relevant record and provide the requested opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the September 2014 VA ophthalmologist (or another examiner with appropriate expertise) review the records in VBMS and Virtual VA and provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the proximate cause of the Veteran's blindness, right eye, was the result of either (i) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA facility care or medical treatment or (ii) an event not reasonably foreseeable.  

All opinions and conclusions expressed must be supported by a complete rationale in a report.  If the examiner determines that the requested opinion(s) cannot be provided without resort to mere speculation, then please discuss why an opinion is not possible.  

An examination of the Veteran should only be scheduled if deemed necessary by the examiner to offer an opinion.  Any medically indicated special tests should be performed if deemed necessary.  

2.  Readjudicate the issue of entitlement to compensation pursuant to § 1151 for blindness, right eye.  If the benefit sought on appeal is not granted in full, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




